Fish, P. J.
1. A motion for a new trial can not be amended in the Supreme Court by adding new assignments of error.
2. When a designated portion of a charge contains several distinct propositions of law, one or more of which is correct in the abstract, a mere general assignment of error upon the whole of such portion of the charge is without merit. Anderson v. Southern Ry. Co., 107 Ga. 500.
3. The evidence warranted the verdict, and the court did not err in refusing a new trial. Judgment affirmed.
•All the Justices concur. '